Citation Nr: 1519455	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder to include anxiety and post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that since the January 2012 and January 2013 decisions, numerous claims having been made by the Veteran regarding service connection for various disabilities to include gastrointestinal disorders and DJD of the knees.  In November 2013, the RO, in pertinent part, denied service connection for bilateral knee degenerative joint disease (DJD) and gastroenteritis with gastroesophageal reflux disease (GERD).  Regarding any timely notice of disagreement with a RO determination, see the numerous matters discussed in statements received on June 16, 2014.  The failure to issue a statement of the case in such circumstances is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  However, before the issues are returned to the Board they must be perfected by filing a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 38 C.F.R. §§ 20.200, 20.201, 20.300 (1999).  The Board is seeking to alert the RO to the possibility of another remand later so that it may take the necessary action to avoid potential remand and thereby conserve limited adjudication resources and allow for a timely decision on all issues the Veteran seeks to appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In VA Forms 9 dated in June 2013 and June 2014, the Veteran requested a Board hearing in Washington, D.C.  In a statement received in December 2014, the Veteran requested the scheduling of a video conference.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a video conference.  The Veteran should be advised of the hearing schedule and scheduled for a hearing that, to the extent possible, accommodates any request the Veteran may have regarding time or date of appearance.  He should be informed of the consequences of failing to appear for the hearing. 

All communications with the Veteran regarding the scheduling of the video conference should be documented in the Veterans Benefits Management System (VBMS) e-folders.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




